Case 1:18-cv-01225-JTN-SJB ECF No. 66 filed 11/06/19 PageID.652 Page 1 of 18



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF MICHIGAN

DAVID DYKEHOUSE, KRISTINA
BOSKOVICH, and ELIZABETH HAMBLIN, on
behalf of themselves and all others similarly
situated,
                                                          Civil Action No. 1:18-cv-1225
                      Plaintiffs,
                                                          Hon. Janet T. Neff
       v.

THE 3M COMPANY, GEORGIA-PACIFIC LLC,
and GEORGIA-PACIFIC CONSUMER
PRODUCTS LP,

                      Defendants.


  STIPULATED JOINT PROTOCOL GOVERNING DISCOVERY OF DOCUMENTS
            AND ELECTRONICALLY STORED INFORMATION

       WHEREAS, Plaintiffs David Dykehouse, Kristina Boskovich, and Elizabeth Hamblin

(“Plaintiffs”) and Defendants 3M Company, Georgia-Pacific LLC, and Georgia-Pacific Consumer

Products LP (“Defendants”) (collectively, “Parties”) will engage in discovery proceedings in the

above-captioned civil lawsuit (the “Action”), and their counsel have engaged in substantive

discussions regarding the discovery of documents and electronically stored information (“ESI”).

       WHEREAS, the Parties agree that this Stipulated Joint Protocol Governing Discovery of

Documents and ESI (the “Protocol”) in no way alters the Parties’ rights, obligations, and/or

abilities to produce documents, and/or to raise objections about production of information,

consistent with the Federal Rules of Civil Procedure and law.

       NOW, THEREFORE, the Parties by their respective undersigned counsel stipulate to, and

respectfully request the Court enter, the following Protocol for the Parties’ production of ESI and

other documents in response to discovery requests (“Discoverable Information”) in this Action:
 Case 1:18-cv-01225-JTN-SJB ECF No. 66 filed 11/06/19 PageID.653 Page 2 of 18



I.      GENERAL PROVISIONS

       1.      Discoverability and Admissibility. Nothing in this Protocol shall be construed to

effect the admissibility of Discoverable Information. All objections to the discoverability or

admissibility are preserved and may be asserted at any time.

       2.      Cooperation and Proportionality. The Parties agree to take the proportionality

considerations addressed in the Federal Rules of Civil Procedure into account for purposes of

preservation and production of ESI and documents. This Protocol is not intended to expand the

Parties’ obligations under Rules 1, 26 and 34.

       3.      Meet and Confer.        The Parties agree to meet and confer regarding any

disagreements that arise as a result of the implementation of this Protocol, and other discovery

related matters. To the extent a Party that is producing Discoverable Information (a “Producing

Party”) reasonably expects production of specific paper documents or ESI will be impractical or

unduly burdensome, the Parties will meet and confer in good faith to attempt to agree on an

acceptable format for production pursuant to Rule 34(b)(2)(E).

       4.      Modification.    This Protocol may be modified or amended either by written

agreement of the Parties submitted to the Court for approval or by order of the Court. Any practice

or procedure set forth herein may be varied by agreement of the Parties, which will be confirmed

in writing, where such variance is deemed appropriate to facilitate the proportional, timely, and

economical exchange of Discoverable Information. If the need for discovery of ESI not provided

for by this agreement should arise, the Parties agree to meet and confer in good faith to attempt to

reach agreement on one or more appropriate modification(s) before seeking relief from the Court.

       5.      Superseding Effect. This Protocol supersedes any prior discussions or agreements

of the Parties on the topics contained herein, and to the extent it is contrary to any such agreements



                                                  2
Case 1:18-cv-01225-JTN-SJB ECF No. 66 filed 11/06/19 PageID.654 Page 3 of 18



or discussions, the terms of the Protocol control.

         6.     Materials from Prior Litigation. To the extent that a Party propounds discovery

requests (a “Requesting Party”) upon a Producing Party seeking the express reproduction of

documents and/or responsive information which the Producing Party has previously produced in

other litigation(s), and/or subject to any agreement to reproduce such documents from prior

litigation(s) between Requesting and Producing Parties, a Producing Party is not obligated to re-

run or re-validate those document production sets or responsive information. Nor is a Producing

Party obligated to recollect the documents that formed the basis for such prior document

production(s) for the purpose of obtaining additional metadata as set forth in Parts III and IV

below.

                a.      Should the Requesting Party come forward with a particularized need for

         additional metadata information as to a specific document, then the Parties will meet and

         confer to discuss reasonable efforts to locate and recollect such information. A Requesting

         Party may make reasonable requests, with which a Producing Party shall reasonably

         comply, for the Producing Party to provide an explanation of the document custodians or

         sources, methodology, and date ranges used to assemble the prior document production(s),

         if known.

                b.      The utilization of prior productions by a Producing Party will not exempt

         that Party from having to undertake additional and/or supplemental efforts to produce

         further documents in order to account for additional electronic search terms, document

         custodians, expanded date ranges, etc., that were not taken into account in assembling and

         serving the prior productions and relevant information, about which the Parties shall meet

         and confer in good faith.



                                                  3
 Case 1:18-cv-01225-JTN-SJB ECF No. 66 filed 11/06/19 PageID.655 Page 4 of 18



               c.      For the avoidance of doubt, with respect to discovery in this Action of

       documents that any Party has previously produced in other litigations, it is the Parties’

       intent that such prior document productions will be reproduced in this Action in the format

       in which they have previously been produced.

II.    SCOPE & PRESERVATION

       1.      General. The procedures and protocols outlined herein govern the production of

Discoverable Information by all Parties to this Action, whether they currently are involved or

become so in the future. The Parties will take reasonable steps to comply with this agreed-upon

Protocol for the production of Discoverable Information.

       2.      ESI. Shall mean any electronically stored active-user files, including but not

limited to:   email; word-processing documents; spreadsheets; electronic slide presentations;

databases; and other reasonably accessible data reasonably anticipated to be subject to discovery

pursuant to the Federal Rules of Civil Procedure.

       3.      Not Reasonably Accessible ESI. The Parties agree that the circumstances of this

Action do not warrant the preservation, collection, review, production, or identification on a

privilege log of ESI that is not reasonably accessible, unless the Producing Party believes in good

faith that not reasonably accessible ESI is likely to contain significant relevant information not

otherwise available in reasonably accessible sources. For purposes of this Paragraph, the Parties

agree that the following sources of ESI are not reasonably accessible, provided that no Party waives

any rights to either assert and/or challenge whether other ESI sources are, or are not, reasonably

accessible:

               a.      Data stored in a backup system for the purpose of system recovery or

       information recovery, including but not limited to: disaster recovery backup tapes and



                                                 4
Case 1:18-cv-01225-JTN-SJB ECF No. 66 filed 11/06/19 PageID.656 Page 5 of 18



       media; continuity of operations systems; and data or system mirrors or shadows.

               b.      Voicemail recordings.

               c.      ESI stored on mobile devices, including smart phones or tablets.

               d.      Instant Messaging.

               e.      Data stored in Random Access Memory (“RAM”), cache memory, or in

       temporary or cache files, including internet history, web browser cache, and cookie files,

       wherever located.

               f.      Encrypted data/password protected files, where the key or password cannot

       be ascertained absent extraordinary efforts.

               g.      Data stored on printers, photocopiers, scanners, and fax machines.

               h.      Data stored as server, system, or network logs.

Nothing in this Protocol prevents any Party from asserting, in accordance with the Federal Rules

of Civil Procedure, that other categories of ESI are not reasonably accessible within the meaning

of Rule 26(b)(2)(B).

       4.      Search Methodology. The Parties recognize and agree that each Party may use one

or more search methodologies to collect, review, and produce relevant and responsive, non-

privileged documents and ESI and undertake reasonable efforts to locate Discoverable

Information. There are many valid ways to search for and retrieve ESI, and the Parties agree that

absent a showing of specific need and good cause, the Producing Party is best situated to evaluate

the procedures, methodologies, and technologies appropriate for preserving and producing its own

ESI. Each Producing Party shall design and implement the methods it uses to identify, cull, and

review its potentially responsive ESI based on its knowledge and understanding of its own data,

the facts and issues involved in this Action, and the discovery requests propounded by a Requesting



                                                5
 Case 1:18-cv-01225-JTN-SJB ECF No. 66 filed 11/06/19 PageID.657 Page 6 of 18



Party. A Producing Party may apply reasonable search methodologies to appropriate sources and

may also conduct a targeted collection of sources likely to contain responsive materials (e.g., file

folders on a given hard drive). For any reproduction of documents from prior litigation, and to the

extent known, a Producing Party will within 21 days of such reproduction provide an explanation

to the Requesting Party of the search methodologies used in the particular prior litigation to search

for relevant ESI, including but not limited to ESI locations, custodians, and search terms used to

assemble the prior document production. For any other production, such an explanation of ESI

search methodologies shall be made by the Producing Party upon the request of the Requesting

Party. If the Producing Party reasonably believes that for any particular production, such an

explanation will be unduly burdensome, it may notify the Requesting Party and the Parties will

meet and confer in good faith to resolve the issue in a less burdensome fashion, where possible.

III.   FILTERING ESI

       1.      De-duplication. Each party may remove exact duplicate documents based on MD5

or SHA-1 hash values globally across custodial and non-custodial sources at the family level. The

parties shall include an “ALL CUSTODIANS” field in the load files accompanying each

production to identify additional custodians who had a copy of the produced document.

       2.      Email Threading. The Parties may use industry standard analytic tools to employ

“email thread suppression.” As used in this Protocol, email thread suppression means producing

the most inclusive email in a conversation thread, as well as all attachments within the thread, and

excluding emails constituting duplicate emails within the produced conversation thread. Only

email messages that are included within more complete, produced thread part will be considered

appropriate for exclusion from production. Agreed upon metadata will not be produced for email

thread parts suppressed under this Paragraph. Suppressed thread parts need not be reflected on the



                                                 6
Case 1:18-cv-01225-JTN-SJB ECF No. 66 filed 11/06/19 PageID.658 Page 7 of 18



Producing Party’s privilege log as individual log entries.

       3.         De-NISTing.      ESI collections will be De-NISTed, removing commercially

available operating system and application file information contained on the current NIST file list.

       4.         Zero-byte Files. The Parties shall filter out files identified as zero bytes in size and

any logo files.

IV.    PRODUCTION FORMAT

       1.         The production formats set forth in Section IV shall apply to documents that are

not part of re-productions from prior litigation.

       2.         Minor Production.      Any production by any Plaintiff totalling less than 300 pages

may be made in pdf or native format without requirements for metadata.

       3.         TIFF/Native File Format Production.            The default production format for

unstructured discoverable ESI will be black-and-white Group IV single-page TIFF (300 DPI) with

corresponding multi-page text and necessary load files, or PDF with an embedded text layer. ESI

will be produced in “last saved” or “last modified” format. If, however, a color image is produced

in black and white, the Receiving Party may request the Producing Party produce the original color

image as a single page, 300 DPI JPEG or PDF file. The Parties agree that they shall not

unreasonably withhold production of any document in JPEG format where color is needed for

interpretation of that document, to the extent the source document is reasonably accessible. The

Parties agree to produce native files of spreadsheet application files, database files, audio files, and

video files, which shall be produced in native format, unless they contain privileged information

or information subject to any other applicable protection. ESI files that are presentation application

files such as PowerPoint files need only be produced in native format if relevant information exists

in the file in the form of formulas, animations, or embedded files. If documents that the Parties



                                                     7
Case 1:18-cv-01225-JTN-SJB ECF No. 66 filed 11/06/19 PageID.659 Page 8 of 18



have agreed to produce in native format need to be redacted and cannot be redacted in TIFF in a

readable manner, the Parties shall meet and confer regarding how to implement redactions while

ensuring that proper formatting and usability are maintained. If a Party has reason to believe the

redacted TIFF image is not reasonably usable, the Parties agree to meet and confer regarding

redactions for select native documents or categories of documents and to accommodate reasonable

requests for producing documents in native format. Native files should be produced within

incrementally named “NATIVE” directories, separate from image directories. A Producing Party

retains the option to produce ESI in alternative formats, which may include native format or a

combination of native and alternate formats if it would be burdensome to produce a particular file

in TIFF or PDF.

       4.      Document Text.     For documents that were originally created and stored as

electronic files and which do not have redactions, where reasonably available, the Producing Party

will produce the extracted full text (not OCR) from the body of each document in individual

document-level TXT files. OCR text will be provided for documents without available extracted

text (e.g., non-searchable PDFs). Image cross-reference files will also be produced whether the

text is extracted or OCR. For documents that were originally stored as electronic files and which

have redactions, the OCR text from the redacted image(s) associated with each document will be

produced, in individual document-level TXT files. “TEXT” folder directories will group 1,000

document text files each, separate from image directories.

       5.      Database Production. Discoverable Information that is stored in a database (e.g.,

structured data) will be produced in reasonably usable standard report formats available in the

ordinary course of business. Upon review of the report(s), the Requesting Party may, on a showing

of particularized need, request from the Producing Party additional information to explain any



                                                8
Case 1:18-cv-01225-JTN-SJB ECF No. 66 filed 11/06/19 PageID.660 Page 9 of 18



codes, abbreviations, or other information necessary to ensure the report is reasonably usable. In

the event of such a request, the Producing Party will determine the most reasonable means to

provide the relevant and proportional information requested.

        6.     Numbering/Endorsement. All produced Discoverable Information will have a

unique Control ID assigned, regardless of the format of the Discoverable Information, and the file

produced will be named with the unique Control ID. For Discoverable Information produced in

TIFF image format, each TIFF image will have a legible, unique page identifier (“Bates Number”)

electronically “burned” onto the image at a location that does not obliterate or obscure any

information from the source document. A Producing Party should use a consistent format for the

Bates Numbers it uses across its productions. Every 10,000 TIFF images will be grouped into a

new folder; separate folders will not be created for each document.

               a.      In the case of materials deemed confidential in accordance with any

        applicable federal, state, or common law, and/or designated as such pursuant to a separate

        Protective Order that the Parties intend to negotiate and seek to enter governing the

        production of confidential materials in this Action, documents and ESI should be marked

        in accordance with that separate Protective Order.

               b.      The Parties agree to meet and confer if there are any disputes regarding the

        specific details of numbering and endorsement format.

        7.     Scanned Documents.       The Parties agree that paper documents that contain

Discoverable Information may be scanned and produced in an imaged format set forth in Paragraph

IV.1.

               a.      When scanning paper documents, the Parties shall undertake reasonable

        efforts to ensure that distinct documents are not merged into a single record, and single



                                                9
Case 1:18-cv-01225-JTN-SJB ECF No. 66 filed 11/06/19 PageID.661 Page 10 of 18



       documents are not split into multiple records (i.e., the Parties shall attempt to logically

       unitize scanned hard copy documents).

              b.      All pages now stapled or fastened together shall be scanned with all

       attachments currently or previously appended to each document, regardless of whether

       such attachments themselves would be independently responsive.

              c.      The Producing Party agrees to produce every copy of a document on which

       there appears to be a notation or marking of any sort that not appearing on any other copy

       or any copy containing different attachments from any other copy.

       8.     Native Files. The Parties agree that any Discoverable Information may be produced

in the imaged format set forth in Paragraph IV.1. Subsequent to the Production of image formats,

however, the Requesting Party may within a reasonable time and upon a showing of particularized

need, request from the Producing Party that certain imaged files be produced in native format

according to the following protocol:

              a.      The Requesting Party shall provide a list of Bates numbers of the imaged

       documents sought to be produced in native file format.

              b.      The Producing Party shall either produce the native files, or object to the

       demand for any particular file as unreasonable as follows:

                      i.      The Producing Party will respond in writing, setting forth its

              objection(s) to the production of the requested native format files.

                      ii.     The Parties will meet and confer regarding the request and

              corresponding objection(s), and if the Parties are unable to agree as to the

              production of the requested files in native format, the Parties shall submit the matter

              to the Court.



                                                10
       Case 1:18-cv-01225-JTN-SJB ECF No. 66 filed 11/06/19 PageID.662 Page 11 of 18



               9.    Encrypted Files. The Producing Party shall take reasonable efforts to ensure that

      all encrypted files are decrypted prior to processing, search, and production.

               10.   Production Media. The Producing Party may produce documents via a secure file

      transfer mechanism and/or on readily accessible, computer or electronic media including: CD-

      ROM; DVD; or external hard drive (with standard PC compatible interface) (“Production Media”).

      All Production Media will be encrypted prior to production and the Producing Party will provide

      a decryption key to the Requesting Party in a communication separate from the production itself.

               11.   Metadata.    The Parties agree to produce a load file containing the available

      metadata fields below, to the extent the metadata fields exist in the ordinary course of business or

      are automatically created in the processing of the documents:

                                                                         eDocs &
       Field            Data Type                Paper                                            Email
                                                                   Email Attachments
ProdBeg              Integer - Text       Starting Bates #        Starting Bates #         Starting Bates #
ProdEnd              Integer - Text       Ending Bates #          Ending Bates #           Ending Bates #
ProdBegAttach        Integer - Text       Starting bates # of     Starting bates # of      Starting bates # of
                                          document family         document family          document family
ProdEndAttach        Integer - Text       Ending bates # of       Ending bates # of        Ending bates # of
                                          document family         document family          document family
Custodian            Text                 Name of person the      Name of person the       Name of person the
                                          document was            document was             document was
                                          collected from          collected from           collected from
Additional           Text                                         Name of additional       Name of additional
Custodians                                                        persons the document     persons the
                                                                  was collected from       document was
                                                                  that was suppressed      collected from that
                                                                  during deduplication     was suppressed
                                                                                           during deduplication
From                 Text - paragraph                                                      Sender of message
To                   Text – paragraph                                                      Recipients of
                     Separate entries                                                      message
                     with “;”
CC                   Text – paragraph                                                      Copied recipients
                     Separate entries
                     with “;”
BCC                  Text – paragraph                                                      Blind copied
                     Separate entries                                                      recipients

                                                      11
       Case 1:18-cv-01225-JTN-SJB ECF No. 66 filed 11/06/19 PageID.663 Page 12 of 18



                                                                       eDocs &
       Field               Data Type              Paper                                            Email
                                                                   Email Attachments
                      with “;”
Subject               Text - paragraph                                                      Subject of message
Date_Sent             Date                                                                  Date message sent
                      (mm/dd/yyyy)
Time_Sent             Time (hh:mm:ss)                                                       Time message sent
Date_Rcvd             Date                                                                  Date message
                      (mm/dd/yyyy)                                                          received
Time_Rcvd             Time (hh:mm:ss)                                                       Time message
                                                                                            received
FileName              Text - paragraph                             Name of original file    Name of original file
                                                                   including extension      including extension
FileExtension         Text                                         Extension of original    Extension of original
                                                                   file                     file
Date_Created          Date/Time                                    Date file was created
                      (mm/dd/yyyy)
Date_Modified         Date/Time                                    Last modified date
                      (mm/dd/yyyy)
Author                Text - paragraph                             Document author
                                                                   from metadata

Confidentiality       Text                 Any confidentiality     Any confidentiality      Any confidentiality
                                           designation asserted    designation asserted     designation asserted
                                           on the document         on the document          on the document
Hash                  Text                                         MD5 or SHA-1 Hash        MD5 or SHA-1
                                                                   Value of document        Hash Value of
                                                                                            document
Time Zone Field       Text                                         Time Zone used to        Time Zone used to
                                                                   process data             process data
NativeLink            Text - paragraph                             Path including           Path including
                                                                   filename to the          filename to the
                                                                   associated native file   associated native file
                                                                   if produced (Relative    if produced
                                                                   Path)                    (Relative Path)
TextLink              Text - paragraph     Path including          Path including           Path including
                                           filename to the         filename to the          filename to the
                                           associated              associated searchable    associated
                                           searchable text file    text file (Relative      searchable text file
                                           (Relative Path)         Path)                    (Relative Path)


                      a.      No Party has an obligation to create or manually code metadata fields that

               are not automatically generated by the processing of the ESI or that do not exist as part of


                                                        12
Case 1:18-cv-01225-JTN-SJB ECF No. 66 filed 11/06/19 PageID.664 Page 13 of 18



        the     original     metadata    of     the        electronic   document   except     for:

        BegBates; EndBates; BegAttach; EndAttach; Confidentiality; and Custodian. Custodians

        should be identified using the convention “Last Name, First Name.”

        12.     Load Files. The following load files may be combined to address all content

provided within a single production (i.e., all documents produced on a single piece of media or

through a single file transfer).

                a.      Image Cross-Reference Load File. Provide a comma-delimited image load

        file that contains document boundary reference data, page counts, and media volume

        information.

                b.      Text Cross-Reference Load File. For all TXT files created in accordance

        with Paragraph IV.2., provide a comma-delimited load file with each document’s

        beginning Bates Number along with the full path to the associated extracted text/OCR text

        file.

                c.      Native Cross-Reference Load File. For all native files, provide a comma-

        delimited load file with each document’s Bates Number along with the full path to the

        produced native file.

                d.      Structured ESI Cross-Reference Load File. For all reports produced under

        Paragraph IV.3., provide a comma-delimited load file with each document’s Bates Number

        along with the full path to the produced report.

V.      PRIVILEGE

        1.      Privilege. Each Party may review documents (both ESI and paper documents) for

privileged information, or other information subject to a recognized immunity from discovery prior

to production. Each Party may, in their judgment, withhold documents, in whole or in part, based



                                                 13
Case 1:18-cv-01225-JTN-SJB ECF No. 66 filed 11/06/19 PageID.665 Page 14 of 18



upon a claim of privilege, work product, or other immunity from discovery (a “Withholding

Party”).

       2.      Fed. R. Evid. 502(e). In regards to matters raised in Rule 26(f)(3)(D), the Parties

agree that pursuant to Federal Rule of Evidence 502(e), no disclosure, production, or exchange of

information in this Action constitutes a waiver of attorney-client privilege or of any work product

protection in this or any other federal or state proceeding. The Parties intend to negotiate and seek

entry of a separate Protective Order invoking the protections of Federal Rule of Evidence 502(d)

in a timely manner.

       3.      Redactions. Documents that contain both privileged and non-privileged

information will be produced with the privileged information redacted in such a way as to show

the location of the redaction within the document and the reason therefore (e.g., “Privilege,”

“Attorney Work Product,” “PII,” or equivalent). Redactions need not be included initially on the

privilege log in accordance with Paragraph V.6.d., provided that bibliographic information (e.g., a

document’s sender(s), recipient(s), date, and subject or title) is viewable on the redacted document.

However, any Receiving Party can make reasonable requests for additional privilege basis

information on any document redacted for privilege.

       4.      Exemption from Privilege Logging. The Parties agree that certain privileged

communications or documents need not be included in a privilege log: (a) attorney-client

communications and work product that are created after November 1, 2018 in direct connection

with this Action; (b) attorney-client privileged communications which contain or seek legal advice

made to or from the Parties’ employees, agents, and representatives and from or to the Parties’ in-

house or outside legal counsel made in the course of the litigation of this Action or other similar

litigation, including related to alleged PFAS contamination; (c) to the extent produced in



                                                 14
Case 1:18-cv-01225-JTN-SJB ECF No. 66 filed 11/06/19 PageID.666 Page 15 of 18



connection with production made in a prior litigation, attorney-client communications, work

product, or other privileged materials that were agreed to be non-loggable materials in such prior

litigation; (d) any work product of in-house or outside counsel relating to this Action or other

similar litigation; (e) any internal communications among only a Party’s in-house counsel relating

to this Action or other similar litigation; (f) any internal communications within a law firm relating

to this Action or other similar litigation; and (g) any communications regarding litigation holds or

preservation, collection, or review in direct connection with this Action.

       5.      Privilege Logs. The Parties agree that, except as limited in Paragraph V.4.,

preceding, they will produce privilege logs and will exchange information regarding claims of

privilege and/or work product protection in an efficient manner. The Parties agree that a

Withholding Party shall identify in a privilege log each document being withheld, and with respect

to each document so identified, state:

               a.       A unique sequential document number/identifier associated with each

       privilege log record (e.g., “Def_Priv_00001”);

               b.       The beginning Bates number, if the document has been assigned any such

       document numbers;

               c.       Whether the document was stored in paper in the ordinary course of

       business or as ESI;

               d.       Author(s) / Sender

               e.       All recipients of the document, including those carbon copied or blind

       carbon copied;

               f.       Date the document was sent, including for email attachments, or last

       modified;



                                                 15
Case 1:18-cv-01225-JTN-SJB ECF No. 66 filed 11/06/19 PageID.667 Page 16 of 18



               g.      Subject, filename, or title of the document;

               h.      Number of, and filename(s) / title(s) of, any attachments to the withheld and

       logged document, provided the log entry is at the family level;

               i.      An identifier for the privilege being asserted (e.g., “ACP” for attorney-

       client privilege, “WP” for work product, or other descriptions as necessary based on the

       specific privilege being claimed);

               j.      A description of the exact basis, legal or otherwise, for the Withholding

       Party’s claim that such document is not discoverable.

To reduce burden and costs, a party need include only one entry on the privilege log to identify

withheld emails that constitute an uninterrupted dialogue between or among individuals. To further

reduce burden and costs, each document “family” (e.g., an email with one or more attachments)

may, but is not required to, have a single, family-level entry for the parent and the “child(ren)” so

long as the description provided reflects the privilege claim for each withheld family member and

the number and filename(s) / title(s) of the withheld attachments.

       6.      Scope of Logging Obligations.          The Parties make the following agreements

concerning the scope of withheld documents or portions thereof that will be subject to logging:

               a.      The Withholding Party may include only a single privilege log entry for

       multiple email messages in the same email thread to the extent such messages are included

       within one individual email thread and subject to the same claim of privilege. The email

       that will be logged will be the most inclusive thread.

               b.      Redacted documents need not be logged provided the basis for the redaction

       is made plain on the face of the redacted document, and that the bibliographic information

       for that document (to/from/cc/date/subject) is provided in the metadata load file and not



                                                 16
Case 1:18-cv-01225-JTN-SJB ECF No. 66 filed 11/06/19 PageID.668 Page 17 of 18



       redacted.

                                *     *   *      *      *

SO STIPULATED, THROUGH COUNSEL OF RECORD.

Dated this 15 day of October, 2019.



   /s/ Steven D. Liddle                     /s/ Daniel L. Ring
 Steven D. Liddle                         Michael A. Olsen
 Nicholas A. Coulson                      Daniel L. Ring
 LIDDLE & DUBIN PC                        Richard Bulger
 975 E. Jefferson Avenue                  Peter B. Baumhart
 Detroit, MI 48207                        MAYER BROWN LLP
 (313) 392-0015                           71 South Wacker Drive
 sliddle@ldclassaction.com                Chicago, IL 60606
 ncoulson@ldclassaction.com               (312) 782-0600
                                          molsen@mayerbrown.com
 Counsel for Named Class Plaintiffs       dring@mayerbrown.com
                                          rbulger@mayerbrown.com
                                          pbaumhart@mayerbrown.com
   /s/ Douglas M. Garrou
 Douglas M. Garrou                        Joseph M. Infante (P68719)
 George P. Sibley                         Robert L. DeJong (P12639)
 Michael R. Shebelskie                    MILLER, CANFIELD, PADDOCK AND
 HUNTON & WILLIAMS LLP                    STONE, P.L.C.
 Riverfront Plaza, East Tower             99 Monroe Avenue NW, Suite 1200
 951 E. Byrd Street                       Grand Rapids, MI 49503
 Richmond, VA 23219                       (616) 454-8656
 (804) 788-8200                           infante@millercanfield.com
 dgarrou@hunton.com                       dejong@millercanfield.com
 gsibley@hunton.com
 mshebelskie@hunton.com                   Counsel for Defendant 3M Company

 Janet L. Ramsey
 Dean F. Pacific                            /s/ Douglas M. Garrou
 WARNER NORCROSS & JUDD LLP               Douglas M. Garrou
 111 Lyon Street, NW                      HUNTON & WILLIAMS LLP
 Suite 900                                Riverfront Plaza, East Tower
 Grand Rapids, MI                         951 E. Byrd Street
 (616) 752-2144                           Richmond, VA 23219
 jramsey@wnj.com                          (804) 788-8200
 dpacific@wnj.com                         dgarrou@hunton.com



                                          17
Case 1:18-cv-01225-JTN-SJB ECF No. 66 filed 11/06/19 PageID.669 Page 18 of 18



 Counsel for Defendant               Counsel for Defendant
 Georgia-Pacific LLC                 Georgia-Pacific Consumer Products LP




                                  ORDER


            IT IS SO ORDERED.



Dated: November 6, 2019                       Sally J. Berens
                                              SALLY J. BERENS
                                              U.S. Magistrate Judge




                                     18

732942813
